,
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Mo(:li_fied)                                                                 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                       V.                                     (For Offenses Committed On or After November l, 1987)


                       Erubiel Lopez-Sanchez                                  Case Number: 3:20-mj-20551

                                                                              Hector Jesus T amavo
                                                                              Defendant's Attorney


REGISTRATION NO. 9492 5298
                                                                                                                  Fil_,ED
THE DEFENDANT:                                                                                                      MAR l 0 202•
 lZl pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count( s)
                                                                                                                        -         ·--
                                                                                                           CLE qi\~)':":; DiS f i ::e,-1 COURT
                                                                                                      SOUTHEJ•iU Ui~JTH;e,·1 Of' C-\UFORNIA
       after a plea of not guilty.                                                                   .:a.!-.......... _ ·-· __ .. ·····-·-· .'.2'°PUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                               Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
                                   -------------------
 •     Count(s)
                    ------------------
                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,
                              \j
                               Ilti, .TIME SERVED                           • ________ days
 lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
 lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
  D    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, March I 0, 2020



Received - - - - - - - - -
               DUSM

                                                                            UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                            3 :20-mj-2055 I
